215 U.S. 125 (1909)
KENNEY
v.
CRAVEN.[1]
No. 31.
Supreme Court of United States.
Argued November 12, 1909.
Decided November 29, 1909.
ERROR TO THE SUPERIOR COURT OF THE STATE OF MASSACHUSETTS.
*128 Mr. Christopher T. Callahan for plaintiff in error.
Mr. Charles G. Gardner for defendant in error.
*129 MR. JUSTICE WHITE, after making the foregoing statement, delivered the opinion of the court.
The assertion that this court has jurisdiction is based upon the contention of the plaintiff in error that he specially set up in his replication filed below a title acquired under an authority exercised under the United States, that is, a purchase of property from a trustee in bankruptcy under the sanction of the bankruptcy court, and that such title was denied by the decision of the state court. We are not called upon to consider these propositions from a purely abstract point of view, since, of course, we are only required to determine their import in so far as they are involved in the decision of the question arising on the record. Confining our contemplation to that subject it, we think, becomes clear that the contentions are wholly irrelevant to the question of jurisdiction concerning which they are advanced and relied on. We say this, because it is obvious on the face of the record that the court below rested its decision solely on the ground that the plaintiff, as a purchaser pendente lite from the trustee, was bound by the decree rendered against the trustee in the equity cause, and that, giving to that decree the effect which it was entitled to have as the thing adjudged, under general principles of law it operated to estop the trustee and the plaintiff, his privy, from asserting title to the property. As, therefore, the court below did not, as an original question, consider and pass upon *130 the nature and character of the rights of the parties arising from the transaction of purchase and sale, but its judgment was solely based upon the operation and effect of the prior judgment between the parties or their privies, it follows that the decision of the case was placed upon no Federal ground but involved solely the decision of a question of general law, that is, the effect and scope of the thing adjudged as arising from the prior judgment of the state court. Chouteau v. Gibson, 111 U.S. 200; San Francisco v. Itsell, 133 U.S. 65; Covington v. First Nat. Bank, 198 U.S. 100, 107. Indeed the fallacy underlying all the contentions urged in favor of our jurisdiction and the arguments of inconvenience by which those propositions are sought to be maintained, in their ultimate conception involve the assumption either that the correctness of the state decree, which was held to be res judicata, is open for consideration on this record, or assail the conclusively settled doctrine that the scope and effect of a state judgment is peculiarly a question of state law, and therefore a decision relating only to such subject involves no Federal question.
Dismissed for want of jurisdiction.
NOTES
[1]   Docket title originally Corbett v. Craven. Death of plaintiff in error suggested, and Kenney and McVey, special administrators, substituted November 11, 1909.